JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-07387-RGK-RAO Date November 14, 2018

 

 

Title Elery Navas v. ABM Indust)y Groups, LLC et al.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (N ot Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER Remanding Action to State Court

On July 6, 2018, Elery Navas (“Plaintiff") filed a complaint in Los Angeles Superior Court
against ABM lndustry Groups, LLC (“Defendant”). Plaintiff alleges violations of California’s Fair
Employment and Housing Act (Cal. Gov’t Code § 12940) arising from his employment with Defendant.

On August 23, 2018, Defendant removed the action to this Court based on diversity jurisdiction.
Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for lack of subject
matter jurisdiction

Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount-in-controversy that
exceeds $75,000. After a plaintiff files a complaint in state court, the defendant attempting to remove the
case to federal court bears the burden of proving that the amount-in-controversy requirement has been
met. Lowdemli/k v. Um'ted States Bank Nal’l Ass ’11, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint
does not allege that the amount-in-controversy has been met, the removing defendant must supply this
jurisdictional fact in the notice of removal by a preponderance of the evidence. Gaus v. Mz`les, lnc. , 980
F.2d 564, 566-67 (9th Cir. 1992).

ln his complaint, Plaintiff seeks damages for lost wages and emotional distress, punitive
damages, and attomeys’ fees. ln support of removal, Defendant calculates that based on Plaintiff’ s
earnings over his last twelve months of employment, his back pay is $68,922.90. This amount reflects
approximately $425.45 of weekly earnings over the 162 weeks between July 13, 2016, the date of
Plaintiff’s termination, and the time of trial. Defendant asserts that Plaintiff’s back pay plus the other
requested damages exceeds the jurisdictional minimum

However, the Court finds that Defendant fails to prove that the amount-in-controversy exceeds
$75,000 by a preponderance of the evidence. Defendant merely speculates about Plaintist lost wages
based on the anticipated date of trial, which can easily change, and without taking into account any
potential mitigation of damages Defendant fails to offer supporting evidence regarding emotional

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 1 of 2

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-07387-RGK-RAO Date November 14, 2018

 

 

Title Elery Navas v. ABM Indust)y Groups, LLC et al.

 

distress damages Since the amount of attorneys’ fees and punitive damages are also speculative,
Defendants do not meet the minimum amount-in-controversy requirement

District courts Within the Ninth Circuit are split with respect to including prospective attorneys’
fees in the amount-in-controversy, and some courts have declined to do so. See, e.g. , MIC th'lberts Invs.
v. Am. Cas. Co. ofReading, Pa., 2012 WL 2118239 at *5 (E.D. Cal. June ll, 2012)_ ln those cases, the
courts have found that attorneys’ fees are in the control of the client and counsel, and may be avoided or
accrue over years, depending on legal strategy. See Griejj”v. Brigandi Coin Co., 2014 WL 2608209 at *3
(W.D. Wash. June ll, 2014). The Court finds those holdings well-reasoned and finds that prospective
attorneys’ fees are too speculative to include in the amount-in-controversy.

As to punitive damages, Defendant asserts that punitive damage awards in discrimination cases
commonly exceed $75,000. However, Defendant has offered no evidence to support such an award.

Accordingly, the Court finds that Defendant has not satisfied its burden of showing by a
preponderance of the evidence that the amount-in-controversy exceeds $75,000.

In light of the foregoing, the action is hereby REMANDED to state colut for all further
proceedings

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

